     Case 1:19-cv-00969-AWI-SAB Document 36 Filed 07/14/20 Page 1 of 1

 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8
 9   HENDRIK BLOCK,                                  )   No. 1:19-cv-00969-AWI-SAB
                                                     )
10                   Plaintiff,                      )   ORDER GRANTING PLAINTIFF’S
                                                     )   REQUEST FOR EXTENSION OF TIME
11            vs.                                    )
                                                     )   WITHIN WHICH TO FILE
12   MERCED FOOD CENTER, et al.,                     )   DISPOSITIONAL DOCUMENTS
                                                     )
13                                                   )
                     Defendants.                         (ECF No. 35)
                                                     )
14                                                   )
15
16            On June 4,2020, the parties participated in a settlement conference and reached an

17   agreement to settle this action.     An order issued requiring the parties to file dispositive

18   documents within thirty days. On July 13, 2020, Plaintiff filed a request for an extension of

19   time to file dispositive documents as a signed settlement agreement has not yet been received

20   from Defendants.

21            The Court finds that good cause exists to grant Plaintiff’s request. Accordingly, IT IS

22   HEREBY ORDERED that the deadline by which the parties shall file dispositive documents

23   shall be extended to August 5, 2020.

24
     IT IS SO ORDERED.
25
26   Dated:      July 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27
28




                                                     1
